Citation Nr: 1752206	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  14-03 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 60 percent for residuals of prostate cancer.

2.  Entitlement to an initial evaluation in excess of 10 percent for a prostatectomy scar.

3.  Entitlement to an initial compensable evaluation for a deep non-linear prostatectomy scar.

4.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) and adjustment disorder with mixed anxiety and depression.

5.  Entitlement to an effective date prior to December 23, 2012 for service connection for PTSD with mixed anxiety and depression.


6.  Whether there is new and material evidence sufficient to reopen a claim of entitlement to service connection for bilateral hearing loss.

7.  Entitlement to service connection for bilateral hearing loss


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to August 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In June 2017, the Veteran testified before the undersigned Veterans Law Judge via videoconference; a transcript of the hearing is of record.


As discussed below, the Veteran withdrew his appeal as to the issues of entitlement to higher ratings for his PTSD and adjustment disorder with mixed anxiety and depression, residuals of prostate cancer, a prostatectomy scar, and a deep non-linear prostatectomy scar, as well as the issue of entitlement to an effective date prior to December 23, 2012 for service connection for PTSD with mixed anxiety and depression.

Additionally, although the Board is reopening the claim of entitlement to service connection for bilateral hearing loss, the reopened claim requires further development and is therefore addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On June 27, 2017, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issues of entitlement to an evaluation in excess of 60 percent for residuals of prostate cancer; entitlement to an initial evaluation in excess of 10 percent for prostatectomy scar; entitlement to an initial compensable evaluation for deep non-linear prostatectomy scar; entitlement to an initial evaluation in excess of 50 percent for PTSD and adjustment disorder with mixed anxiety and depression; and entitlement to an effective date prior to December 23, 2012 for service connection for PTSD with mixed anxiety and depression.

2.  In an unappealed June 2009 decision, the RO denied service connection for bilateral hearing loss.

3.  The evidence added to the record since the June 2009 rating decision was not previously submitted to agency decisionmakers, is not cumulative or redundant and, by itself or when considered with the previous evidence of record, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal have been met for the claim for a rating in excess of 60 percent for residuals of prostate cancer.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

2.  The criteria for withdrawal of a substantive appeal have been met for the claim for an initial rating in excess of 10 percent for a prostatectomy scar.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

3.  The criteria for withdrawal of a substantive appeal have been met for the claim for an initial compensable rating for a deep non-linear prostatectomy scar.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

4.  The criteria for withdrawal of a substantive appeal have been met for the claim for an initial rating in excess of 50 percent for PTSD and adjustment disorder with mixed anxiety and depression.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

5.  The criteria for withdrawal of a substantive appeal have been met for the claim for an effective date prior to December 23, 2012 for service connection for PTSD with mixed anxiety and depression.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

6.  The June 2009 rating decision that denied service connection for bilateral hearing loss is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 3.160, 20.200, 20.201, 20.202, 20.302, 20.1103 (2017).

7.  New and material evidence has been received since the June 2009 rating decision to reopen the service connection claim for bilateral hearing loss.  38 U.S.C. §§ 1110, 1131, 5108 (2012); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(b)(3).  Additionally, withdrawal may be made by the appellant on the record at a hearing.  38 C.F.R. § 20.204(b)(1). 

The Veteran withdrew the appeal of his claims of entitlement to an evaluation in excess of 60 percent for residuals of prostate cancer; entitlement to an initial evaluation in excess of 10 percent for prostatectomy scar; entitlement to an initial compensable evaluation for deep non-linear prostatectomy scar; entitlement to an initial evaluation in excess of 50 percent for PTSD and adjustment disorder with mixed anxiety and depression; and entitlement to an effective date prior to December 23, 2012 for service connection for PTSD with mixed anxiety and depression on the record at the June 2017 Board hearing.  38 C.F.R. § 20.204(b)(1). 

When pending appeals are withdrawn, there are no longer allegations of factual or legal error with respect to the issues that had been previously appealed.  In such an instance, dismissal of the pending appeal is appropriate.  See 38 U.S.C. § 7105(d). 

Accordingly, in light of the foregoing, further action by the Board on these issues is not appropriate and the appeals should be dismissed.  Id.  

II.  New and Material Evidence

Service connection for bilateral hearing loss was denied on the merits in a June 2009 rating decision.  A letter dated that same month notified the Veteran of the decision and of his appellate rights, in accordance with 38 C.F.R. § 19.25 (2017).  He did not appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2017) (setting forth requirements and time limits for initiating and perfecting an appeal). Moreover, new and material evidence was not received within one year of the June 2009 rating decision; the evidence on which the reopening of these claims is based is not dated until several years later, as shown below.  See 38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009); see also Evans v. Brown, 9 Vet. App. 273, 282-3 (1996) (providing that new and material evidence must have been associated with the file since the last prior final denial of the claim, whether the denial was on the merits or on procedural grounds).  Accordingly, this rating decision is final, and new and material evidence is therefore required to reopen the claim.  See 38 U.S.C.A. § 7105 (2012); 38 C.F.R. §§ 3.156(a); 20.1103 (2017). 

New and material evidence has been received concerning the issue of entitlement to service connection for bilateral hearing loss in the form of testimony from the Veteran indicating that his hearing loss symptoms had their onset during his active service and have continued to the present.  See June 2017 Board Hearing Testimony.  See, too, Justus v. Principi, 3 Vet. App. 510 (1992) (When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.).  At the time of the June 2009 rating decision, evidence linking his claimed bilateral hearing loss with an in-service event or injury was not of record.  Accordingly, this evidence relates to an unestablished fact necessary to reopen the claim and raises a reasonable possibility of establishing service connection.  See 38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110, 117-121 (2010).  Therefore, reopening is warranted.


ORDER

The appeal of the claim of entitlement to an evaluation in excess of 60 percent for residuals of prostate cancer is dismissed.

The appeal of the claim of entitlement to an initial evaluation in excess of 10 percent for a prostatectomy scar is dismissed.

The appeal of the claim of entitlement to an initial compensable evaluation for a deep non-linear prostatectomy scar is dismissed.

The appeal of the claim of entitlement to an initial evaluation in excess of 50 percent for PTSD and adjustment disorder with mixed anxiety and depression is dismissed.

The appeal of the claim of entitlement to an effective date prior to December 23, 2012 for service connection for PTSD with mixed anxiety and depression is dismissed.

New and material evidence having been received, the claim for service connection for bilateral hearing loss is reopened.


REMAND

Unfortunately, the Board must remand the now reopened claim for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure a complete record upon which to make an informed decision so that the claim is afforded every possible consideration.

In this regard, the Veteran has been provided VA audiometric examinations in January 2013 and December 2013.  However, neither evaluation contained audiometric data sufficient to confirm that the Veteran's had hearing loss at a level recognized as disabling by the VA.  See 38 C.F.R. § 3.385 (2017) (For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.); Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (holding that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss).  See also See Degmetich v. Brown, 104 F. 3d 1328 (1997) (The existence of a current disability is the cornerstone of a claim for VA disability compensation.).  Instead, both the January 2013 and December 2013 VA audiologists determined that the results of puretone threshold and speech recognition tests were "too inconsistent to record."  See December 2013 VA Hearing Loss and Tinnitus Disability Benefits Questionnaire (DBQ); January 2013 VA Hearing Loss and Tinnitus DBQ.  

Despite this, there is evidence indicating that the Veteran does experience a current hearing loss pathology.  See, e.g., January 2013 VA Hearing Loss and Tinnitus DBQ (noting that the Veteran's audiometric results "actually support[] the validity of his audiogram in this clinic on 10/21/2008 which is normal through 1000 Hz with a mild to profound [sensorineural] hearing loss in the right ear at 1.5-8 kHz and moderate to profound at that range in the left ear").  Additionally, the Veteran testified, and VA medical records confirm, that he has been provided hearing aids by VA.  See June 2017 Board Hearing Testimony; March 2015 VA Primary Care Note (reflecting that the Veteran has hearing loss diagnosed by "audiogram [in] Nov[ember] 2008" and that he "wears hearing aids").  

As such, because there is no valid audiometric testing currently of record reflecting hearing loss for VA purposes, the Board finds that a new VA examination should be undertaken to once again attempt to diagnose and describe the nature and etiology of the Veteran's asserted bilateral hearing loss.  See 38 U.S.C. § 5103A(d) (2012); 38 C.F.R. § 3.159(c)(4).  See also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.).

Finally, as the case is being remanded, any outstanding VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete VA treatment records.  

A specific attempt should be made to obtain any records of audiometric testing or evaluation performed in conjunction with the provision of VA hearing aids, including the audiograms dated in August 2007 and October/November 2008 referenced in his VA medical records.

2.  After the above development has been completed, schedule the Veteran for a VA audiological examination, conducted by a state-licensed audiologist.  The Veteran's claims file, including a copy of this remand, must be made available to and reviewed by the hearing examiner.  The examination report must reflect that such a review was undertaken.

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The examination must include a puretone audiometry test and a controlled speech discrimination test using the Maryland CNC word list.

After reviewing the file, eliciting a full medical history from the Veteran, conducting an examination of the Veteran, and performing any clinically indicated diagnostic testing, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any identified hearing loss had its clinical onset during active service or is related to any in-service disease, event, or injury, including specifically military noise exposure.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  In this regard, the examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran regarding symptomatology and medical history must be specifically acknowledged and considered in formulating any opinions concerning the onset and severity of his disability.  If the examiner rejects the Veteran's reports regarding his history of symptoms of bilateral hearing loss, the examiner must provide a reason for doing so.  

Additionally, the examiner is asked to consider and address the treatise evidence cited by the Veteran's representative during the June 2017 Board hearing and in the June 2017 Statement in Support of Claim (VA Form 21-4138), which concerns the Veteran's in-service traumatic noise exposure and the potential for delayed-onset hearing loss following such exposure.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

3.  Next, review the claims file to ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  See Stegall v. West, 11 Vet. App. 268   (1998).  In particular, review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

4.  Finally, after completing the requested development, and any additional notification and/or development that may be warranted, readjudicate the remaining claim on appeal based on the additional evidence of record.  If any of the benefits remain denied, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


